DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuh et al. U.S. PGPub 2016/0146867.
Regarding claims 1, 8 and 15, Schuh discloses a method, comprising: receiving client data (e.g. customer data) associated with a first industrial automation project, wherein the client data defines one or more characteristics of a design of the first industrial automation project (e.g. pg. 1-2, ¶30-36; pg. 3-4, ¶41, 44-52 and 60; pg. 5-6, ¶70-76; Fig. 2-4, 7-11 and 15-18); parsing historical data (e.g. data in database/data from available loads, generators) associated with a plurality of previous industrial automation projects (e.g. existing project/current projects/downloaded project); identifying at least one previous industrial automation project of the plurality of previous industrial automation projects that corresponds to the first industrial automation project based on a comparison of the client data and the historical data associated with the plurality of previous industrial automation projects (e.g. pg. 2, ¶36; pg. 3, ¶41 and 46); generating a motor control lineup (e.g. list of loads) based on the client data and the at least one previous industrial automation project that corresponds to the first industrial automation .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 7 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuh et al. U.S. PGPub 2016/0146867.
Regarding claim 7, Schuh discloses acquiring data from multiple projects (e.g. pg. 4, ¶53; Fig. 15), but does not explicitly disclose the projects being from a different client, different industry, same industry or different location.
 	Official notice is taken that implement projects from a different client, different industry, same industry or different location was well known at the time the invention was filed in the analogous art of customized design systems.
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use the design interface to implement projects from a different client, different industry, same industry or different location. One of ordinary skill in the art would have been motivated to do this since the interface is designed for various buildings and facilities.
 	Therefore, it would have been obvious to modify Schuh to obtain the invention as specified in claims 7 and 17-19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
August 27, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116